IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JV PROPERTIES, LLC, A NEVADA                             No. 69411
                 LIMITED LIABILITY COMPANY,
                                Petitioner,
                          vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                                                                            FILED
                 IN AND FOR THE COUNTY OF                                    AUG 0 9 2016
                 CLARK; AND THE HONORABLE
                 MICHAEL VILLANI, DISTRICT
                 JUDGE,
                                Respondents,
                           and
                 SV LITIGATION SPE, LLC, A NEVADA
                 LIMITED LIABILITY COMPANY,
                                    Real Party in Interest.

                                      ORDER DISMISSING PETITION
                              Petitioner JV Properties, LLC, has filed a suggestion of
                 bankruptcy notifying this court that a voluntary petition for relief under
                 Chapter 11 of the Bankruptcy Code in the United States Bankruptcy
                 Court for the District of Nevada has been filed. A copy of a Voluntary
                 Petition for Non-Individuals Filing for Bankruptcy is attached to the
                 motion.
                              The filing of a Chapter 11 petition operates to stay,
                 automatically, the "continuation" of any "judicial. . . action. . . against the
                 [bankruptcy] debtor." 11 U.S.C. § 362(a)(1) (2010). A petition for
                 extraordinary relief in an ongoing action, for purposes of the automatic
                 bankruptcy stay, is considered a continuation of the action in the trial
                 court. See, e.g., Ingersoll-Rand Fin. Corp. v. Miller Mining Co., 817 F.2d
1424 (9th Cir. 1987). Consequently, a writ proceeding is automatically
                 stayed if the debtor was a defendant in the underlying trial court action.
SUPREME COURT
        OF
     NEVADA


10) 1947A    e
                  Id. It appears that JV Properties is a defendant below. Therefore, this
                  matter is stayed pursuant to the automatic stay provisions of federal
                  bankruptcy law.
                              Given the applicability of the automatic stay, this petition may
                  linger indefinitely on this court's docket pending final resolution of the
                  bankruptcy proceedings. Accordingly, we conclude that judicial efficiency
                  will be best served if the petition is dismissed without prejudice. Because
                  a dismissal without prejudice will not require this court to reach the
                  merits of the petition and is not inconsistent with the primary purposes of
                  the bankruptcy stay—to provide protection for debtors and creditors—we
                  further conclude that such dismissal will not violate the bankruptcy stay.'
                  See Independent Union of Flight Attendants v. Pan American World
                  Airways, Inc.,    966 F.2d 457, 459 (9th Cir. 1992) (holding that the
                  automatic stay does not preclude dismissal of an appeal so long as
                  dismissal is "consistent with the purpose of the statute [11 U.S.C.
                  §362(a)]"; Dean v. Trans World Airlines, Inc., 72 F.3d 754, 755 (9th Cir.
                  1995) (holding that a post-bankruptcy petition dismissal will violate the
                  automatic stay "where the decision to dismiss first requires the court to
                  consider other issues presented by or related to thefl underlying case").
                  Accordingly, we dismiss this petition. This dismissal is without prejudice
                  to JV Properties' right to move for reinstatement of this petition upon


                        'The automatic stay provides a debtor "with protection against
                  hungry creditors" and gives it a "breathing spell from its creditors" by
                  stopping all collection efforts. Dean v. Trans World Airlines, Inc., 72 F.3d
754, 755 (9th Cir. 1995). Further, it assures creditors "that the debtor's
                  other creditors are not racing to various courthouses to pursue
                  independent remedies to drain the debtor's assets." Id. at 755-6.


SUPREME COURT
        OF
     NEVADA


(0) 194,A    ce
                                                       2
                either the lifting of the bankruptcy stay or final resolution of the
                bankruptcy proceedings, if it deems such a motion appropriate at that
                time.
                           It is so ORDERED.




                                      Hardesty



                Saitta




                cc: Hon. Michael Villani, District Judge
                     Reid Rubinstein Bogatz
                     Fox Rothschild, LLP, Las Vegas
                     Mazur & Brooks, A PLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


10) I947A
                                                   3